DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/1/2021 has been entered.
Response to Amendment
It is noted that claim 13 is not presented with the proper status identifier as required by 37 C.F.R. 1.121, i.e. “(Currently amended)”. However because the intent is clear, in the interest of compact prosecution the amendment is entered. Applicant is reminded to ensure proper status identifiers. 
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.  Applicant’s arguments state that none of the applied references teach, disclose, or suggest the subject matter of independent claims 1, 7, 13, and 19, specifically transmission of overlaid clearance instructions through “inter-aircraft datalinks”.  The argument is not persuasive, as Stayton discloses at least at [0015] transmitting the overlay modulated signals carrying data “air-to-air”; clearly the disclosed communication represents a “datalink”.  Stayton also discloses at [0015] transmitting the signals ground-to-air in combination with air-air. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton (2010/0079329) in view of Bone et al. (“Evaluation of Pilot and Air Traffic Controller Use of Third Party Call Sign in Voice Communications with Pilot Utilization of Cockpit Display of Traffic Information”) and Barmore et al. (“A Concept for Airborne Precision Spacing for Dependent Parallel Approaches”).
Stayton discloses a method of encoding an overlay message onto a provided modulated air traffic control (ATC) signal (Figure 1), the method comprising: employing a selected overlay modulation protocol (110); and modulating (115) the provided modulated ATC signal (from 105) with the overlay message using the selected overlay modulation protocol, wherein the provided modulated ATC signal is modulated with a pulse position modulation protocol ([0017]), wherein the overlay message is configured to provide various ATC information ([0015]) with respect to a target aircraft, and wherein: the ATC signal is independently demodulatable from the overlay message; and 
Stayton discloses that the signals carrying the overlay message data are transmitted through both an air-ground datalink and an inter-aircraft datalink: “Signals may be transmitted air-to-air, air-to-ground, ground-to-air, space-to-ground, ground-to-space or combination thereof”. Stayton discloses generically in paragraph [0015] that the overlay message includes data such as that for “communication”, “monitoring”, and “traffic management” among others but does not specify that the ATC information provided is information specifically to provide interval management.   However, Bone discloses that interval management including communicating a spacing goal as part of clearance instructions, wherein speed guidance is determined based on the spacing goal, was a known ATC technique prior to the effective filing date (e.g. page 2-23) and it would have been obvious to one of ordinary skill in the art to provide interval management data including a spacing goal as a form of the traffic management in the method of Stayton in order to reduce air traffic controller workload as was known in the art. 
The claimed spacing goal and various clearance instructions are part of the interval management information communicated to the aircraft as disclosed by Bone (e.g. page 4-18).
While Bone discloses that the clearance instructions include target identification, intended flight path, and spacing type, Bone is not found to specifically address two-target interval management, such that the clearance instructions would include a second target identification, a second target intended flight path, and a two target 
Specifically regarding claims 7, 13, and 19, Stayton also discloses the claimed transmission, reception, and demodulation (paragraphs [0015], [0022]).
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton in view of Bone and Barmore as applied to claims 1, 7, 13, and 19 above, and further in view of de Blanes et al. (2013/0338909).
Stayton, Bone, and Barmore are not found to specifically indicate receiving from a first target aircraft one of an estimated time of arrival to the achieve-by point and the first target aircraft’s intended flight path information.  However, de Blanes discloses a method of detecting conflicts between aircraft including receiving, from a target aircraft, the aircraft’s intended flight path information (Abstract). It would have been obvious to one of ordinary skill in the art to further modify the method of Stayton to receive this flight path information from the target aircraft so that the intervals between aircraft may be managed accordingly to avoid conflicts as suggested by de Blanes.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is amended to require “transmitting the clearance instructions in the overlay message through a first air-ground datalink” and also “transmitting through the clearance instructions, information… the clearance instructions transmitted through at least one inter-aircraft datalink as an overlay message”. It is observed that the “transmitting through the clearance instructions…” language is descriptive of the instructions transmitted in the previous step, that is, “through the clearance instructions”, the indicated information is transmitted.  This is not a separate transmission of the instructions.  Therefore, the added language “…the clearance instructions transmitted through at least one inter-aircraft datalink as an overlay message” referring back to the transmission of clearance instructions conflicts with this limitation renders the claim indefinite, as this transmission is instead “through a first air-ground datalink”. Claims 3-6 depend on claim 1 and are likewise indefinite.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses relaying of data among aircraft and ground stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646